Appeal from a judgment of the Supreme Court (Kane, J.), entered February 11,1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent removing petitioner from the temporary release program.
Petitioner, an inmate in a State correctional facility, was removed from the temporary release program following his conviction of various drug-related crimes committed during his participation in the temporary release program. Although we do not condone the considerable delay in reaching this determination, we nevertheless reject petitioner’s contention that his due process rights were violated by his removal from the program. The record establishes that the Temporary Release Committee held a hearing in accordance with the regulatory requirements (see, 7 NYCRR 1904.2; see also, Matter of Malik v Coombe, 235 AD2d 872) and that petitioner has in all respects received the relief to which he is entitled (see, Matter of Malik v Coombe, supra). Petitioner’s remaining contentions have been reviewed and found to be unpersuasive.
Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.